
	

114 HR 4940 IH: JCPOA Intelligence Enforcement Act of 2016
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4940
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)
		
		A BILL
		To direct the Director of National Intelligence to establish an integration cell to monitor and
			 enforce the Joint Comprehensive Plan of Action, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the JCPOA Intelligence Enforcement Act of 2016. 2.JCPOA monitoring (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall establish an integration cell among relevant elements of the United States intelligence community to integrate intelligence related to monitoring and enforcement of the Joint Comprehensive Plan of Action (hereinafter referred to as the JCPOA). The integration cell established under this subsection shall be known as the IC Iran Integration Cell (hereinafter referred to as the Integration Cell).
 (b)Primary functionsThe primary functions of the Integration Cell are— (1)to coordinate and synchronize all collection related to implementation of the JCPOA;
 (2)to integrate the early warning systems of intelligence agencies with respect to potential violations of the JCPOA; and
 (3)to identify intelligence gaps related to monitoring of the JCPOA. (c)Leadership (1)In generalThe Integration Cell shall be headed by a member of the Senior Intelligence Service, who shall report to the Director of National Intelligence.
 (2)StaffingThe cell may be staffed through detailees, assignees, or core contractor personnel who would otherwise conduct such work as part of their normal responsibilities.
 (d)ReportsNot later than six months after the date of the enactment of this Act, and annually thereafter, the Director of National Intelligence shall submit to Congress a report on the Integration Cell that includes each of the following:
 (1)A detailed description of the activities of the Integration Cell. (2)An assessment of the awareness of the Integration Cell of Iran’s compliance with the JCPOA.
 (3)Recommendations for better collection regarding Iran’s compliance. 3.Sense of Congress regarding establishment of joint intelligence fusion cellIt is the sense of Congress that the intelligence community should establish a joint fusion cell with members of the Gulf Cooperation Council to—
 (1)combat Iran’s malevolent regional activities, including Iran’s support for terrorist proxy entities, such as Hezbollah;
 (2)find and disrupt illicit transfers of weapons and material, in violation of United Nations Security Council Resolution 2231; and
 (3)protect the territorial integrity of key partner nations. 4.Sense of Congress regarding joint United States-Israel intelligence cooperationIt is the sense of Congress that—
 (1)the Director of National Intelligence should establish a United States-Israel intelligence working group focused specifically on the Iranian threat; and
 (2)such working group should meet on a regular basis to enhance intelligence sharing on threats, including—
 (A)Iranian support for Hezbollah and other terrorist actors; (B)Iranian illicit smuggling of conventional weapons;
 (C)monitoring and collection of intelligence on Iran’s ballistic missile and space programs, including its pursuit of satellite programs; and
 (D)monitoring and collection of intelligence on Iran’s nuclear activities.  